Citation Nr: 0304477	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  96-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the left humerus and a scalp 
laceration sustained during hospitalization at a Department 
of Veterans Affairs (VA) medical facility in October 1994.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from April 
1961 to May 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision of the VA Regional Office (RO) in Togus, Maine.  The 
case was first before the Board in June 1997, when it was 
remanded for further evidentiary development.  When it 
returned to the Board in May 2001, the benefit sought was 
denied.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2002, the Court vacated the Board decision and 
remanded the case for consideration  under the stipulations 
of a joint motion by the parties involved.  


FINDING OF FACT

The veteran sustained a left shoulder fracture and a scalp 
laceration as a result of treatment during a VA 
hospitalization in October 1994; these injuries were not 
necessary consequences of treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a fracture of the 
left humerus and a scalp laceration based on VA 
hospitalization and treatment in October 1994 are met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.358,  3.800 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes VA treatment and examination reports, as well as 
private medical records.  The appellant was notified of the 
applicable laws and regulations.  The Board remand and 
decision, the rating decision, the statement of the case, and 
the supplemental statement of the case have informed him what 
he needs to establish entitlement to the benefit sought and 
what evidence VA has obtained.  He was notified of the 
enactment and provisions of the VCAA in the May 2001 Board 
decision.  November 1994 correspondence from the RO informed 
the veteran in great detail what evidence or information he 
was responsible for submitting, and what evidence VA would 
obtain on his behalf..  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

On October 23, 1994, the veteran was admitted to the VA 
medical center in Togus, Maine, after he expressed a desire 
to stop drinking.  He had a history of chronic alcohol abuse, 
and had been admitted to the detox unit on several prior 
occasions.  During a June 1994 hospitalization, the veteran 
had a seizure due to alcohol withdrawal.  On October 1994 
admission, the veteran was noted to be "tremulous" and he 
had an unsteady gait.  He was in "moderate to severe" 
withdrawal.  The nursing treatment plan indicated that the 
veteran should be provided a physically safe environment, 
including such things as bed rails, a night light, and safety 
restraints.  A handwritten note, dated both October 24 and 
October 31, noted the potential for injury from "a fall or 
seizure" and required that the veteran have assistance to 
ambulate.  Anxiety and anti-seizure medications were 
administered.  On October 27, 1994, the veteran had two grand 
mal seizures; he hit his head during the second seizure.  

During this period, the nursing notes indicate that the 
veteran was ambulatory.  He was assisted to the bathroom on 
October 24.  The nursing notes indicated that the veteran 
required assistance when ambulating "to prevent injury."  
In the early morning hours of October 25, the veteran awoke 
and waked to the bathroom on his own, although he was 
unsteady and needed to hold onto furniture and fixtures.  
Later that day he left the detox ward to smoke; he was 
encouraged to "rest and limit activities."  There is no 
indication he was assisted by staff in his movements.  An 
October 26 note states that the veteran was "up and about ad 
lib." Following his seizures, he was restricted to the ward, 
as he was tremulous and confused.

No further seizure activity was noted; CT scans were 
performed.  On October 30, the veteran was doing well, and 
was "in and out of the unit."  However, on October 31, he 
suffered a grand mal seizure while walking down the hall.  He 
fell to the floor and injured his shoulder and head.  The 
nursing note states that "medical and staff arrived while 
patient was still seizing."  The veteran fractured his left 
humerus and sustained a laceration to his scalp.  Further 
surgical repair of the left shoulder was required in 1995.

In a March 1996 report, a VA doctor opined that the veteran's 
clinical course was an unusual one.  The veteran suffered an 
alcohol withdrawal seizure.  Seizures were expected with 48 
hours of the last drink, and had been seen 5 days after the 
last drink.  The examiner had not seen a situation where 
there were more than two seizures without some underlying 
cause.  In the veteran's case, the seizure and fall on 
October 31 were 8 days after the final drink, and occurred 
following observed improvement in overall withdrawal 
symptoms.  "Therefore, the staff had no reason to suspect 
there would be any further seizures."  It was standard care 
to allow a patient to be up and about.

On December 1997 VA examination, an examiner noted that 
withdrawal seizures were not a necessary part of withdrawal, 
but were to be feared and hopefully prevented.  On orthopedic 
examination, the veteran complained of constant pain and 
functional limitation in his left shoulder.  He made no 
complaint regarding his head injury.  External rotation was 
"extremely difficult."  Functional deficit of the left 
shoulder with traumatic arthritis was diagnosed.

In January 2000, a VA physician opined that the late seizure 
was very unusual and could not have been predicted by the 
treating clinicians.

In May 2000, a VA examiner clarified his March 1996 report. 
He reiterated that the veteran's seizure was due to alcohol 
withdrawal.  He stated that such seizures are common in late 
stage alcoholics undergoing withdrawal.  

Analysis

The Court directed in its May 2002 remand that the Board 
apply the analysis of VAOPGCPREC 7-97 to this claim, which 
considered the applicability of 38 U.S.C.A. § 1151 in cases 
where a disability was incurred during hospitalization, but 
which was unrelated to medical treatment. 

At the time of the veteran's claim in November 1994, 38 
U.S.C.A. § 1151 (West 1991) provided, in pertinent part:

Where any veteran shall have suffered an 
injury...as the result of [VA] 
hospitalization...and not the result of 
such veteran's own willful misconduct, 
and such injury ...results in additional 
disability ..., compensation ...shall be 
awarded in the same manner as if such 
disability were service-connected. 

The fact of VA hospitalization is amply demonstrated by the 
record.  Moreover, an additional disability of the left 
shoulder is also established by treatment records and VA 
examination.

The Board notes that while 38 U.S.C.A. § 1151 was revised 
subsequent to the veteran's filing of his claim (adding as a 
requirement an element of fault on the part of VA or an 
unforeseen event), the revisions apply only to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204 § 
422(b)(1),(c).  Hence, they do not apply in the instant case, 
and an element of fault on the part of VA need not be shown. 

VAOPGCPREC 7-97 (GC opinion) notes the similarity of 
38 U.S.C.A. § 1151 to workers' compensation.  In workers' 
compensation claims, the basic test is whether the 
"obligations or conditions" of employment create a "zone 
of special danger" out of which the injury arose.  O'Leary 
v. Brown-Pacific-Maxon, Inc., 340 U.S. 504 (1951).  Extending 
the similar workers' compensation rule to the present claim, 
the basic question is whether the conditions and 
circumstances of the hospitalization created a zone of 
special danger which contributed to the veteran's fall and 
injury; if so, the injury was "the result of 
hospitalization."  As was directed by the Court, it is 
necessary to determine the cause or risks which precipitated 
the fall or injury, and then to determine whether those risks 
arose from the claimant or from the conditions or 
circumstances of hospitalization.  VAOPGCPREC 7-97, Para. 19.

Here, it is undisputed that the cause of the veteran's fall 
and injury was a seizure due to alcohol withdrawal.   The 
record clearly reflects that the veteran had a recent history 
of withdrawal seizures, which was noted on his October 24, 
1994 admission.  The treatment plan, created on the date of 
admission, noted the potential for injury.  The handwritten 
notation, which bears the date of admission, specifically 
noted that injury due to a fall or seizure was a danger.  To 
avoid this danger, the caregivers were specifically 
instructed that the veteran was to be assisted when 
ambulating.  For approximately 24 hours following admission, 
this was done.  The veteran was assisted to the bathroom on 
October 25, for example.  However, despite repeated notations 
that the veteran was unsteady or tremulous, the practice of 
assisting him in ambulating was apparently stopped.  In some 
instances the notes state that the veteran walked alone, 
without assistance.  In other instances it is inferred; 
nurses stated that the veteran was "up and about" or off 
the ward to smoke.  Significantly, even after the October 27 
seizure activity, during which the veteran struck his head, 
the treatment notes do not indicate that the veteran was 
provided assistance in ambulating.  At no time was the 
notation on the treatment plan requiring such rescinded.

Two VA doctors have opined that the veteran's clinical course 
was unusual, and that hospital staff had no reason to expect 
that seizure activity would recur on October 31.  The veteran 
was improving, and had been moving around.  Withdrawal 
symptoms were decreased.  One of the doctors noted that 
seizures are most common within 48 hours after the last 
drink, and the latest he had seen seizures was five days 
after the last drink.  The veteran's first seizures were four 
days after his last drink, and the seizure which resulted in 
his fall and injury occurred eight days after the last drink.  
The physicians' opinions, however, relate to fault on the 
part of VA and the applicable standard of care.  As was noted 
above, fault is irrelevant under the law governing this 
claim. 

The opinions establish that seizures are an expected and 
common, if unwelcome, aspect of detoxification in late stage 
alcoholics, i.e., they are the result of treatment..  In 
December 1997, a VA examiner indicated that seizures were not 
a necessary part (consequence ?) of withdrawal, but were to 
be feared, and hopefully prevented.  Treatment records 
demonstrate that the hospital was aware of the risk of 
seizures in connection with a hospitalization for 
detoxification, and had prescribed steps to avoid just the 
type of injury which occurred here.  The steps were not 
followed; the veteran had a seizure, fell, and injured his 
left shoulder and scalp.  These facts clearly satisfy the 
governing legal requirements for establishing entitlement to 
the benefit sought (In fact, they appear to satisfy the more 
stringent requirements which came into effect after the 
veteran filed his claim.  It is now shown that the veteran 
has additional disability (of the left shoulder and scalp), 
that such disability is due to detoxification treatment at a 
VA facility, and that the disability is not a necessary 
consequence of the treatment.  The veteran needs to show no 
more..





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the left humerus and a scalp 
laceration, sustained during hospitalization at a VA facility 
in October 1994, is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

